DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-14, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakota U.S. 2020/0256343 in view of Heshmat U.S. 5,902,049 and Ryu U.S 2015/0275967.
Re clm 1, Sakota discloses a bearing system comprising: a bearing housing (81, Fig. 2) including: a sleeve (81a) defining a cylindrical bore; and a mounting structure  (flange 81c) for connecting the bearing system to a compressor housing (7; [0040]); and a foil bearing assembly (a flexible foil; [0040]) positioned within the cylindrical bore, the foil assembly supporting a driveshaft (4). 
Sakota is silent as to the specifics of the foil bearing and does not disclose the sleeve including at least one bearing assembly locking feature, the foil bearing assembly including: an outer foil assembly including at least one outer foil pad extending circumferentially from a first end including a bearing retention feature to a second end, the bearing retention feature cooperatively engaged with the at least one bearing assembly locking feature to maintain the foil bearing assembly within the bearing housing at a fixed rotational position; an inner foil assembly supporting a driveshaft; and a bump foil assembly positioned directly between the outer foil assembly and the inner foil assembly; wherein the inner foil assembly includes a plurality of inner foil pads spaced circumferentially about the foil bearing assembly, each inner foil pad extending circumferentially from a tab to a free end, wherein at least one of the inner foil pads is welded to the outer foil assembly along the tab, and wherein the inner foil assembly is the radially innermost component of the foil bearing assembly.
Heshmat teaches a foil bearing comprising a sleeve (12) defining a cylindrical bore and including at least one bearing assembly locking feature (tack or spot weld; col. 5: lines 19-22); and the foil bearing assembly including: an outer foil assembly (22) including at least one outer foil pad extending circumferentially from a first end (circumferential end of 22 on right side of 24, for example) including a bearing retention feature (tack or spot welded or otherwise suitably fixedly attached in col. 5: lines 19-22) to a second end, the bearing retention feature cooperatively engaged with the at least one bearing assembly locking feature to maintain the foil bearing assembly within the bearing housing at a fixed rotational position; an inner foil assembly (18 and 40); and a bump foil assembly (20) positioned directly between the outer foil assembly and the inner foil assembly; wherein the inner foil assembly includes a plurality of inner foil pads (col. 5: lines 38-43; Fig. 14) spaced circumferentially about the foil bearing assembly, each inner foil pad extending circumferentially from a tab (portion of 18 welded to 24) to a free end, wherein at least one of the inner foil pads is welded along the tab (col. 5: lines 22-26), and wherein the inner foil assembly is the radially innermost component of the foil bearing assembly (18 and 40 are innermost component).
Since both Sakota and Heshmat disclose radial bearings for support compressor shafts, it would have been obvious to one of ordinary skill in the art to substitute the generically disclosed radial bearing of Sakota with any well-known radial bearing, such as that of Heshmat, to provide at least one bearing assembly locking feature; and the foil bearing assembly including: an outer foil assembly including at least one outer foil pad extending circumferentially from a first end including a bearing retention feature to a second end, the bearing retention feature cooperatively engaged with the at least one bearing assembly locking feature to maintain the foil bearing assembly within the bearing housing at a fixed rotational position; an inner foil assembly; and a bump foil assembly positioned directly between the outer foil assembly and the inner foil assembly; wherein the inner foil assembly includes a plurality of inner foil pads spaced circumferentially about the foil bearing assembly, each inner foil pad extending circumferentially from a tab to a free end, wherein at least one of the inner foil pads is welded along the tab, and wherein the inner foil assembly is the radially innermost component of the foil bearing assembly to achieve the predictable result of radially supporting the shaft relative to the housing.
Heshmat does not disclose the at least one of the inner foil pads is welded to the outer foil assembly.
Ryu teaches alternate foil attachment means for the assembly including the inner foil pad (24, Fig. 5) is welded to the outer foil (21; [0045]) for the purpose of assembling the bearing.
It would have been obvious to one of ordinary skill in the art to substitute the attachment means of the foils of Heshmat with that of Ryu and provide the at least one of the inner foil pads is welded to the outer foil assembly to achieve the predictable result of being able to assemble the foil bearing and provide it in the bearing housing.
Re clm 2¸ Sakota in view of Heshmat and Ryu further discloses each of the inner foil pads is welded to the outer foil assembly along the tab (col. 5: lines 38-43 and Fig. 14 of Heshmat disclose each inner foil being welded; Ryu teaches the inner foil being welded directly to the inner foil carrier 21).
Re clm 6¸ the improvement of Ryu further discloses the at least one outer foil pad extends circumferentially from the first end to the second end in a first direction ([0045]; for example, from left to right), and wherein each of the plurality of inner foil pads extends circumferentially from the tab to the free end in a second direction (right to left) opposite the first direction.
Re clm 7, the improvement of Ryu further discloses the at least one outer foil pad extends circumferentially from the first end to the second end in a first direction ([0045]; from right to left), and wherein each of the plurality of inner foil pads extends circumferentially from the tab to the free end in the first direction (right to left).	
Re clm 8, Heshmat in view of Ryu further discloses the bump foil assembly includes a plurality of bump foils (col. 5: lines 38-43 of Heshmat), and wherein the tab of each inner foil pad extends radially outward from the inner foil pad through an opening defined between two adjacent bump foils and into engagement with the outer foil assembly (Fig. 14 of Heshmat shows circumferential opening between bump foils; Ryu shows tab extending radially outer from bearing surface to weld point on outer foil on right end of 24).
Re clm 9, the improvement of Ryu further discloses the at least one bearing assembly locking feature includes an axially-extending slot (slots at circumferential ends of 21, Fig. 5)  defined within the sleeve, and wherein the bearing retention feature includes a tab (portion of 21 that extends radially outward into slots) that is received within the slot.
Re clm 10, Sakota further discloses the mounting structure includes an annular flange extending radially outward from the sleeve (81c extends outwardly from 81a).
Re clm 11, Sakota further discloses the sleeve includes a radial inner surface that defines the cylindrical bore (inner bore of 81a, Fig. 2).
Re clm 12, Sakota discloses a compressor (1, Fig. 1 and 2; [0018]);  comprising: a compressor housing (7); a driveshaft (4) rotatably supported within the compressor housing; an impeller (21) connected to the driveshaft and operable to impart kinetic energy to incoming refrigerant gas (compressed air, G; any gas can be used as a refrigerant) upon rotation of the driveshaft; a bearing housing (81) mounted to the compressor housing and including a sleeve (81a) defining a cylindrical bore (into which 81b is inserted); a mounting structure (flange 81c) projecting radially outward from the bearing housing to connect the compressor housing thereto ([0040]); and a foil bearing assembly (a flexible foil; [0040]) rotatably supporting the driveshaft and positioned within the cylindrical bore.
Sakota is silent as to the specifics of the foil bearing and does not disclose the sleeve including at least one bearing assembly locking feature, the foil bearing assembly including: an outer foil assembly including at least one bearing retention feature cooperatively engaged with the at least one bearing assembly locking feature to maintain the foil bearing assembly within the bearing housing at a fixed rotational position; an inner foil assembly; and a bump foil assembly positioned between the outer foil assembly and the inner foil assembly, wherein the inner foil assembly includes a plurality of inner foil pads spaced circumferentially about the foil bearing assembly, each inner foil pad extending circumferentially from a tab to a free end, wherein at least one of the inner foil pads is welded to the outer foil assembly along the tab.
Heshmat teaches a bearing housing including: a sleeve (12) defining a cylindrical bore and including at least one bearing assembly locking feature (tack or spot weld; col. 5: lines 19-22); and a mounting structure (for example outer surface of 12) for connecting the bearing system to a compressor housing; and a foil bearing assembly positioned within the cylindrical bore and including: an outer foil assembly (22 and/or 42) including at least one outer foil pad extending circumferentially from a first end (circumferential end of 22 on right side of 24, for example) including a bearing retention feature (tack or spot welded or otherwise suitably fixedly attached in col. 5: lines 19-22) to a second end, the bearing retention feature cooperatively engaged with the at least one bearing assembly locking feature to maintain the foil bearing assembly within the bearing housing at a fixed rotational position; an inner foil assembly (18); and a bump foil assembly (20) positioned between the outer foil assembly and the inner foil assembly; wherein the inner foil assembly includes a plurality of inner foil pads (col. 5: lines 38-43; Fig. 14) spaced circumferentially about the foil bearing assembly, each inner foil pad extending circumferentially from a tab (portion of 18 welded to 24) to a free end, wherein at least one of the inner foil pads is welded along the tab (col. 5: lines 22-26).
Since both Sakota and Heshmat disclose radial bearings for support compressor shafts, it would have been obvious to one of ordinary skill in the art to substitute the generically disclosed radial bearing of Sakota with any well-known radial bearing, such as that of Heshmat, to provide the sleeve including at least one bearing assembly locking feature, the foil bearing assembly including: an outer foil assembly including at least one bearing retention feature cooperatively engaged with the at least one bearing assembly locking feature to maintain the foil bearing assembly within the bearing housing at a fixed rotational position; an inner foil assembly; and a bump foil assembly positioned between the outer foil assembly and the inner foil assembly, wherein the inner foil assembly includes a plurality of inner foil pads spaced circumferentially about the foil bearing assembly, each inner foil pad extending circumferentially from a tab to a free end, wherein at least one of the inner foil pads is welded to the outer foil assembly along the tab to achieve the predictable result of radially supporting the shaft relative to the housing.
Ryu teaches alternate foil attachment means for the assembly including the inner foil pad (24, Fig. 5) is welded to the outer foil (21; [0045]) for the purpose of assembling the bearing.
It would have been obvious to one of ordinary skill in the art to substitute the attachment means of the foils of Heshmat with that of Ryu and provide the at least one of the inner foil pads is welded to the outer foil assembly to achieve the predictable result of being able to assemble the foil bearing and provide it in the bearing housing.
Re clm 13¸ Heshmat in view of Ryu further discloses each of the inner foil pads is welded to the outer foil assembly along the tab (col. 5: lines 38-43 and Fig. 14 of Heshmat disclose each inner foil being welded; Ryu teaches the inner foil being welded directly to the inner foil carrier 21).
Re clm 14, Heshmat further disclose the tab of at least one of the inner foil pads (at 23, Fig. 2) is positioned adjacent to the bearing retention feature of the at least one outer foil pad (col. 5: lines 18-22).
Re clm 16¸ the improvement of Ryu further discloses the at least one outer foil pad extends circumferentially from the first end to the second end in a first direction ([0045]; for example, from left to right), and wherein each of the plurality of inner foil pads extends circumferentially from the tab to the free end in a second direction (right to left) opposite the first direction.
Re clm 17, the improvement of Ryu further discloses the at least one outer foil pad extends circumferentially from the first end to the second end in a first direction ([0045]; from right to left), and wherein each of the plurality of inner foil pads extends circumferentially from the tab to the free end in the first direction (right to left).	
Re clm 18, Heshmat in view of Ryu further discloses the bump foil assembly includes a plurality of bump foils (col. 5: lines 38-43 of Heshmat), and wherein the tab of each inner foil pad extends radially outward from the inner foil pad through an opening defined between two adjacent bump foils and into engagement with the outer foil assembly (Fig. 14 of Heshmat shows circumferential opening between bump foils; Ryu shows tab extending radially outer from bearing surface to weld point on outer foil on right end of 24).
Re clm 20, Sakota further discloses a motor (5 and 7, Fig. 2), wherein the sleeve extends axially into a portion of the motor (sleeves 81a and 82a extend into at least motor housing portion 7).
Re clm 21, Sakota in view of Heshmat further discloses the inner foil assembly (18 and 40 of Heshmat) is positioned adjacent to the driveshaft (81b is adjacent 4 in Sakota; 18 and 40 are adjacent 14 of Heshmat, Fig. 1 and 2), wherein the bump foil is positioned directly between the outer foil assembly and the inner foil assembly (20 is located between inner foil assembly 18, 40 and outer foil assembly 42 and 22).  

Claims 12-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer U.S. 2014/0341710 in view of Sakota U.S. 2020/0256343, Heshmat U.S. 5,902,049 and Ryu U.S 2015/0275967.
Re clm 12¸ Creamer discloses a compressor comprising: a compressor housing ([0021]); a driveshaft rotatably supported within the compressor housing[0021]); an impeller connected to the driveshaft ([0021]) and operable to impart kinetic energy to incoming refrigerant gas upon rotation of the driveshaft ([0018]); bearings (32, Fig. 8).
Creamer does not disclose a mounting structure projecting radially outward from the bearing housing to connect the compressor housing thereto.
Sakota discloses a compressor comprising a mounting structure (81c) projecting radially outward from the bearing housing to connect the compressor housing thereto ([0040]).
Since both Creamer and Sakota disclose compressors with bearing housings, it would have been obvious to one of ordinary skill in the art to substitute the housing attachment means of Creamer with that of Sakota and provide a mounting structure projecting radially outward from the bearing housing to connect the compressor housing thereto, to achieve the predictable result of securely fixing the bearing housing to the compressor. Providing a flange type mounting structure further prevents the compressor housing from distorting the cylindrical bore unlike when the bearing housing is press-fit into the compressor housing.
Creamer does not disclose a bearing housing mounted to the compressor housing and including a sleeve defining a cylindrical bore, wherein the sleeve includes at least one bearing assembly locking feature; and a foil bearing assembly rotatably supporting the driveshaft and positioned within the cylindrical bore, the foil bearing assembly including: an outer foil assembly including at least one bearing retention feature cooperatively engaged with the at least one bearing assembly locking feature to maintain the foil bearing assembly within the bearing housing at a fixed rotational position; an inner foil assembly; and a bump foil assembly positioned between the outer foil assembly and the inner foil assembly, wherein the inner foil assembly includes a plurality of inner foil pads spaced circumferentially about the foil bearing assembly, each inner foil pad extending circumferentially from a tab to a free end, wherein at least one of the inner foil pads is welded to the outer foil assembly along the tab.
Heshmat teaches a bearing housing including: a sleeve (12) defining a cylindrical bore and including at least one bearing assembly locking feature (tack or spot weld; col. 5: lines 19-22); and a mounting structure (for example outer surface of 12) for connecting the bearing system to a compressor housing; and a foil bearing assembly positioned within the cylindrical bore and including: an outer foil assembly (22 and/or 42) including at least one outer foil pad extending circumferentially from a first end (circumferential end of 22 on right side of 24, for example) including a bearing retention feature (tack or spot welded or otherwise suitably fixedly attached in col. 5: lines 19-22) to a second end, the bearing retention feature cooperatively engaged with the at least one bearing assembly locking feature to maintain the foil bearing assembly within the bearing housing at a fixed rotational position; an inner foil assembly (18 and/or 40); and a bump foil assembly (20) positioned between the outer foil assembly and the inner foil assembly; wherein the inner foil assembly includes a plurality of inner foil pads (col. 5: lines 38-43; Fig. 14) spaced circumferentially about the foil bearing assembly, each inner foil pad extending circumferentially from a tab (portion of 18 welded to 24) to a free end, wherein at least one of the inner foil pads is welded along the tab (col. 5: lines 22-26).
Since both Creamer and Heshmat disclose radial bearings for support compressor shafts, it would have been obvious to one of ordinary skill in the art to substitute the radial bearing of Creamer with any well-known radial bearing, such as that of Heshmat, to provide a bearing housing mounted to the compressor housing and including a sleeve defining a cylindrical bore, wherein the sleeve includes at least one bearing assembly locking feature; and a foil bearing assembly rotatably supporting the driveshaft and positioned within the cylindrical bore, the foil bearing assembly including: an outer foil assembly including at least one bearing retention feature cooperatively engaged with the at least one bearing assembly locking feature to maintain the foil bearing assembly within the bearing housing at a fixed rotational position; an inner foil assembly; and a bump foil assembly positioned between the outer foil assembly and the inner foil assembly, wherein the inner foil assembly includes a plurality of inner foil pads spaced circumferentially about the foil bearing assembly, each inner foil pad extending circumferentially from a tab to a free end, wherein at least one of the inner foil pads is welded along the tab to achieve the predictable result of radially supporting the shaft relative to the housing.
Heshmat does not disclose the at least one of the inner foil pads is welded to the outer foil assembly.
Ryu teaches alternate foil attachment means for the assembly including the inner foil pad (24, Fig. 5) is welded to the outer foil (21; [0045]) for the purpose of assembling the bearing.
It would have been obvious to one of ordinary skill in the art to substitute the attachment means of the foils of Heshmat with that of Ryu and provide the at least one of the inner foil pads is welded to the outer foil assembly to achieve the predictable result of being able to assemble the foil bearing and provide it in the bearing housing.
Re clm 13¸ Heshmat in view of Ryu further discloses each of the inner foil pads is welded to the outer foil assembly along the tab (col. 5: lines 38-43 and Fig. 14 of Heshmat disclose each inner foil being welded; Ryu teaches the inner foil being welded directly to the inner foil carrier 21).
Re clm 14, Heshmat further disclose the tab of at least one of the inner foil pads (at 23, Fig. 2) is positioned adjacent to the bearing retention feature of the at least one outer foil pad (col. 5: lines 18-22).
Re clm 16¸ the improvement of Ryu further discloses the at least one outer foil pad extends circumferentially from the first end to the second end in a first direction ([0045]; for example, from left to right), and wherein each of the plurality of inner foil pads extends circumferentially from the tab to the free end in a second direction (right to left) opposite the first direction.
Re clm 17, the improvement of Ryu further discloses the at least one outer foil pad extends circumferentially from the first end to the second end in a first direction ([0045]; from right to left), and wherein each of the plurality of inner foil pads extends circumferentially from the tab to the free end in the first direction (right to left).	
Re clm 18, Heshmat in view of Ryu further discloses the bump foil assembly includes a plurality of bump foils (col. 5: lines 38-43 of Heshmat), and wherein the tab of each inner foil pad extends radially outward from the inner foil pad through an opening defined between two adjacent bump foils and into engagement with the outer foil assembly (Fig. 14 of Heshmat shows circumferential opening between bump foils; Ryu shows tab extending radially outer from bearing surface to weld point on outer foil on right end of 24).
Re clm 19, Creamer further discloses the compressor comprises a first compression stage (stage 1, Fig. 5), a second compression stage (stage 2), and a refrigerant transfer conduit (shown by arrows between stage 1 and stage 2) to transfer compressed refrigerant from the first compression stage to the second compression stage.
Re clm 20, Creamer further discloses a motor (82, Fig. 8), wherein the sleeve extends axially into a portion of the motor (32s extend axially into portion in Fig. 8).
Re clm 21, the improvement of Heshmat further discloses the inner foil assembly is positioned directly adjacent to the driveshaft (the inner foil assembly 18 and 40 is positioned directly adjacent the shaft), and wherein the bump foil assembly (20) is positioned directly between the outer foil assembly (22 and 42) and the inner foil assembly (18 and 40).

Allowable Subject Matter
Claims 5, 15 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  
Specifically, Sakota has been added to address the newly added limitations regarding the mounting structure. 
Applicant argues that Heshmat in view of Ryu does not disclose a bump foil assembly positioned directly between the outer foil assembly and the inner foil assembly…wherein the inner foil assembly is the radially innermost component of the foil bearing assembly, however, this is inaccurate.  Both foils radially inward of the bump foil in Heshmat can be considered to make up the inner foil assembly. Furthermore, both foils radially outward of the bump foil can be considered to be the outer foil assembly. Thus, this limitation is still met by the references.
Applicant’s amendments to the claims are either found in the newly cited Sakota reference, or they do not overcome the original references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656